
	
		I
		112th CONGRESS
		2d Session
		H. R. 6648
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2012
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the establishment of the Post Office
		  Consumer Action Group, Incorporated.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Post Office Consumer Action
			 Group Act or the POCAG Act.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Findings and purposes.
					Sec. 3. Establishment of Corporation; membership.
					Sec. 4. Authorization of appropriations and allotments of
				grants.
					Sec. 5. Duties, rights, and powers.
					Sec. 6. Representation of citizens in proceedings.
					Sec. 7. Judicial review of decisions by public bodies;
				enforcement actions.
					Sec. 8. Representation of members in lawsuits.
					Sec. 9. Funding of the Corporation.
					Sec. 10. Prohibited acts.
					Sec. 11. Board of directors.
					Sec. 12. Duties of the board of directors.
					Sec. 13. Appointment of interim board of directors.
					Sec. 14. Delegates.
					Sec. 15. Duties of delegates.
					Sec. 16. Election of delegates and directors.
					Sec. 17. Qualifications of candidates.
					Sec. 18. Nomination.
					Sec. 19. Statement of financial interests.
					Sec. 20. Statement of personal background and
				positions.
					Sec. 21. Statement of platform.
					Sec. 22. Restrictions on and reporting of campaign
				contributions and expenditures.
					Sec. 23. Election procedures for delegates.
					Sec. 24. Election procedures for directors.
					Sec. 25. Installation of elected candidates.
					Sec. 26. Recall of directors.
					Sec. 27. Vacancies on the board of directors.
					Sec. 28. Recall of delegates.
					Sec. 29. Vacancies of delegates.
					Sec. 30. Annual meetings of delegates.
					Sec. 31. Officers.
					Sec. 32. Executive director.
					Sec. 33. Relationship to existing law and policy.
					Sec. 34. Corrupt practices and conflicts of
				interest.
					Sec. 35. Penalties.
					Sec. 36. Construction.
					Sec. 37. Severability.
					Sec. 38. Definitions.
				
			2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)Individual action
			 by residential postal users for the purposes of participating in postal matters
			 and communicating their views is rendered impracticable by reason of the
			 disproportionate expense of taking such action.
				(2)Such participation
			 and representation can best be secured by the creation of a permanent,
			 not-for-profit organization which is under the democratic control of its
			 membership, solely responsive to that membership’s goals, and funded by
			 voluntary contributions.
				(3)The formation of
			 such an entity by consumers acting voluntarily is impeded because consumers
			 have neither the resources nor an efficient mechanism to contact all
			 residential postal users, raise initial funds, and join such an entity.
				(4)In order to create
			 such an entity, it is necessary to establish a democratically structured
			 organization and to provide for the dissemination, to all postal users, of
			 information as to the formation and purposes of such organization and to
			 provide an efficient means for joining and contributing to such
			 organization.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To assist in
			 establishing adequate and affordable postal service for all residential postal
			 users.
				(2)To foster and
			 encourage active citizen participation in postal matters and to facilitate
			 effective representation and advocacy of the interests of residential postal
			 users before regulatory agencies, Congress, the courts, and other bodies; and,
			 for these purposes, to create a permanent not-for-profit organization.
				(3)To create an
			 efficient funding mechanism for the organization, involving no compulsory
			 burden whatsoever on the taxpayers of the United States, whereby individual
			 residential postal users and others may voluntarily contribute to the
			 organization.
				(4)To ensure that
			 public policies affecting the provision, quality, and cost of postal services
			 fairly reflect the needs and concerns of those users.
				(5)To ensure
			 universal, equal, and adequate access to postal services for all residents of
			 the United States.
				(6)To ensure that the
			 Postal Service provides the highest quality services and products that it can
			 to its customers.
				(7)To ensure that the
			 Postal Service adapts to, and adopts when appropriate, new technologies to meet
			 new customer needs.
				(8)To ensure that the
			 Postal Service remains responsive to its customers.
				3.Establishment of
			 Corporation; membership
			(a)In
			 generalThere is established a not-for-profit corporation to be
			 known as the Post Office Consumer Action Group,
			 Incorporated.
			(b)MembershipThe
			 membership of the Corporation shall consist of all individuals of 16 years of
			 age or older who have contributed to the Corporation at least an annual
			 membership fee at such times as shall be set by the board of directors.
			4.Authorization of
			 appropriations and allotments of grantsThere is authorized to be appropriated to
			 the Corporation, for the purpose of establishing the Corporation, $5,000,000
			 for the fiscal year ending 1 year after the date of the enactment of this
			 Act.
		5.Duties, rights,
			 and powers
			(a)DutiesThe
			 Corporation shall have the following duties:
				(1)Represent and
			 promote the interests of individual residential postal users.
				(2)Inform, insofar as
			 possible, all residential postal users about the Corporation, including the
			 procedure for obtaining membership in the Corporation.
				(3)Establish an
			 annual membership fee which shall be set at a level that provides sufficient
			 funding for the Corporation to effectively perform its powers and duties, and
			 is affordable for as many residential postal users as is possible, but not less
			 than $10.
				(4)Have all rights
			 and powers accorded generally to, and be subject to all duties imposed
			 generally upon, not-for-profit membership corporations under the laws of the
			 United States and the District of Columbia.
				(b)Rights and
			 powersThe Corporation shall have, in addition to those referred
			 to in subsection (a)(4), the following rights and powers:
				(1)To solicit and
			 accept gifts, loans, grants, or other aid, in order to support activities
			 concerning the interests of residential postal users, except that the
			 Corporation may not accept gifts, loans, or other aid from the Postal Service
			 or from any governor, employee, or agent, or member of the immediate family of
			 a governor, employee, or agent, of the Postal Service.
				(2)To seek tax-exempt
			 status under Federal law and the laws of the District of Columbia.
				(3)To conduct,
			 support, and assist research, surveys, investigations, planning activities,
			 conferences, demonstration projects, individual counseling of postal users, and
			 public information activities concerning the interests of individual
			 residential postal users.
				(4)To contract for
			 services which cannot reasonably be performed by its employees.
				(5)To represent the
			 interests of individual residential postal users before the Postal Service, the
			 Postal Regulatory Commission, Congress, State legislatures, Federal and State
			 courts, and other agencies.
				(6)To transmit
			 complaints by individual postal users concerning the Postal Service and private
			 postal delivery services to the Postal Service and other appropriate agencies.
			 Any such agency shall promptly inform the Corporation of its response to such
			 complaints.
				(7)To initiate, to
			 intervene as a party, to maintain, or to otherwise participate on behalf of
			 residential postal users in any proceeding which affects the interests of
			 residential postal users.
				(c)Incidental
			 powersThe Corporation shall have, in addition to the rights and
			 powers enumerated in this Act, such other incidental powers as are reasonably
			 necessary for the effective representation of the interests of individual
			 residential postal users.
			(d)RestrictionsThe
			 Corporation may not sponsor, endorse, or otherwise support, nor may it oppose,
			 any political party or candidacy of any person for public office.
			6.Representation of
			 citizens in proceedings
			(a)Notification of
			 impending proceedingsThe
			 Postal Service, the Postal Regulatory Commission, and other agencies which
			 regulate postal rates or services, shall notify or cause advance notice to be
			 given to the Corporation as to the time, place, and subject of each formal
			 proceeding of the agency, in which the Corporation may be eligible to
			 participate. The agency shall notify or cause notice to be given to the
			 Corporation at least 30 days before the scheduled date of such proceeding or
			 within 5 days after the date and calendar for such proceeding is fixed,
			 whichever is later. In addition, the agency shall give notice or cause notice
			 to be given within 5 days to the Corporation of any filed statement proposing
			 to modify or increase rates, services, schedule of rates or any other rating
			 rule or to adopt or amend any rate or service rule or regulations.
			(b)Intervention and
			 participation in proceedings
				(1)The Corporation
			 may as a matter of right intervene or otherwise participate in any proceeding
			 of the Postal Service, the Postal Regulatory Commission, or other agency which
			 the Corporation reasonably determines would affect the interests of individual
			 residential postal users.
				(2)The intervention
			 or other participation of the Corporation in any such proceeding will not
			 affect the obligation of the Postal Service, the Postal Regulatory Commission,
			 or other agency to operate in the public interest.
				(c)Conduct of the
			 proceedingWhen the Corporation intervenes or otherwise
			 participates in a proceeding of the Postal Service, the Postal Regulatory
			 Commission, or other agency, it shall be subject to all laws and rules of
			 procedure generally applicable to the conduct of the proceeding and the rights
			 of interveners and participants. The Corporation shall have the same rights
			 regarding representation by counsel, participation in prehearing conferences,
			 discovery, requests for issuance of subpoenas by the agency, stipulation of
			 facts, presentation and cross-examination of witnesses, oral and written
			 arguments, participation in settlement negotiations, and other aspects of the
			 proceeding as are accorded to other interveners under the laws of the United
			 States or, in instances in which a proceeding is held by State or local public
			 body, under the laws of that State or locality, except as otherwise provided in
			 this Act.
			7.Judicial review
			 of decisions by public bodies; enforcement actionsThe
			 Corporation shall be deemed to have an interest sufficient to maintain,
			 intervene as of right in, or otherwise participate in, any civil action,
			 proceeding, or appeal for the review or enforcement of any decision by the
			 Postal Service, the Postal Regulatory Commission, or other public body, which
			 the Corporation determines would substantially affect the interests of
			 individual residential postal users.
		8.Representation of
			 members in lawsuits
			(a)In
			 generalIf the Board or Executive Director reasonably determines
			 that bringing a civil action against the Postal Service on behalf of any member
			 or group would further the general purposes of this Act, the Corporation shall
			 provide the legal services necessary and the expert witness services reasonably
			 appropriate for prosecution of the action.
			(b)Reimbursement of
			 expensesAny member who receives money due to a settlement or
			 judgment attained with assistance in litigation provided by the Corporation as
			 described in subsection (a) shall reimburse the Corporation for its expenses in
			 the prosecution of the action, except that such reimbursement may not exceed 10
			 percent of the money received by the member.
			9.Funding of the
			 Corporation
			(a)Corporation
			 statementsThe Corporation may prepare a statement concerning the
			 organization and activities of the Corporation, including the purpose, history,
			 nature, structure, and achievements of the Corporation, and other matters which
			 may affect the interests of individual residential postal users. The
			 statement—
				(1)shall indicate
			 that the statement is not connected to the Postal Service or any governmental
			 agency;
				(2)shall indicate the
			 procedure for becoming a member of the Corporation; and
				(3)shall not contain
			 an individual postal address.
				(b)Opportunity to
			 challenge statementThe Corporation shall furnish each such
			 statement to the Postal Service, which will then print a quantity of the
			 statements sufficient to provide one copy for every residential postal address.
			 Each such statement shall weigh no more than 1 ounce. Within 7 days of its
			 receipt, the Postal Service shall, if it believes the statement to be false or
			 misleading, have the opportunity to challenge the contents of the statement.
			 Should the Postal Service challenge the statement, the Postal Regulatory
			 Commission shall approve or deny the challenged content after reviewing the
			 statement and the basis of the Postal Service’s challenge. The Commission shall
			 approve the statement if it determines that the enclosure (1) is not false and
			 misleading, and (2) contains and is limited to the information permitted by
			 paragraph (1). The Commission shall be deemed to have approved the statement
			 unless it disapproves of the statement within 15 days of receipt.
			(c)Mailing
			 requirementThe Postal Service shall, subject to subsection (d),
			 deliver to each individual post office or postal facility in the United States,
			 a quantity of the mailings, pursuant to subsections (a) and (b), which
			 approximately equals the number of residential addressees in the region served
			 by the postal facility. Individual post offices and postal facilities shall
			 deliver such mailings to every residential address in their district during
			 regular delivery rounds.
			(d)Alternative
			 procedureThe Postal Service may implement a procedure for
			 distributing such mailings other than the procedure specified in subsection
			 (c), unless such other procedure would be more costly to the Corporation or
			 would be a slower or otherwise less efficient means of distributing such
			 mailings.
			(e)TimingThe
			 Postal Service shall be required to distribute such mailings within 60 days of
			 the date on which the statement is given to the Postal Service by the
			 Corporation.
			(f)Numerical
			 LimitationThe Postal Service shall not be required to deliver
			 more than 4 such mailings pursuant to subsections (c) and (d) per fiscal year.
			 This provision shall not affect the obligation of the Postal Service to deliver
			 any mailings for the Corporation for which the Corporation pays postage
			 fees.
			(g)CostsThe
			 Postal Service shall bear all costs incurred in distributing mailings pursuant
			 to subsections (c) and (d).
			(h)Dispute
			 resolutionAny disputes arising from the operations of
			 subsections (a) through (g) shall be resolved by negotiations between the
			 Corporation and the Postal Service if possible, or by the Postal Regulatory
			 Commission. Neither the Postal Service nor the Corporation may fail to comply
			 with the provisions of this Act by reason of such a dispute.
			(i)ContributionsAn
			 individual may contribute to the Corporation by sending a payment to any office
			 of the Corporation. Such individual may list the names of additional
			 contributors in such individual’s household who are 16 years of age or older
			 and the amount each has contributed.
			(j)Collection
			 methodsThe Corporation may establish an online system through
			 which it can collect contributions from its members or other individuals. This
			 subsection shall not be construed to limit other means through which the
			 Corporation may collect funds.
			(k)Solicitation of
			 additional contributionsThe Corporation may, at its discretion,
			 solicit additional contributions from its members via email or other digital or
			 electronic means. This subsection shall not be construed to limit other means
			 through which the Corporation may collect funds.
			10.Prohibited
			 acts
			(a)RetributionNo
			 official or employee of the Postal Service, or any other public official or
			 employee or officer, or any employee or agent of any private mail delivery
			 service may interfere or threaten to interfere with or cause any interference
			 with mail delivery to, or penalize or threaten to penalize or cause to be
			 penalized, any person who contributes to the Corporation or participates in any
			 of its activities, in retribution for such contribution or
			 participation.
			(b)Interference
			 etcNo official or employee of the Postal Service, or any other
			 public official or employee or officer, or employee or agent of any private
			 postal delivery service may prevent, interfere with, or hinder the activities
			 described in this Act.
			(c)List of
			 contributorsNo person shall use any list of contributors to the
			 Corporation, nor any part of such list, for purposes other than the conduct of
			 business of the Corporation as prescribed in this Act. No person shall disclose
			 any such list or part thereof to any other person unless the person has
			 substantial reason to believe that such list or part thereof is intended to be
			 used for the lawful purposes described in this Act.
			(d)PenaltiesA
			 person who violates subsection (a), (b), or (c) shall be subject to a civil
			 penalty of not more than $10,000 for each violation.
			11.Board of
			 directors
			(a)In
			 generalThe affairs of the Corporation shall be managed by a
			 board of directors. There shall be 21 directors.
			(b)TermsThe
			 term of office of elected directors shall be 3 years and no member shall serve
			 more than 2 consecutive terms. One-third of the directors first elected to the
			 board shall serve a 1-year term; one-third of such directors shall serve a
			 2-year term; and one-third of such directors shall serve a full 3-year term.
			 The directors shall draw lots upon their installation in office to determine
			 the length of their first terms. The term of office of directors appointed
			 pursuant to this Act shall end when the first elected directors are installed
			 in office.
			(c)QualificationsDirectors
			 shall meet the qualifications for delegates set forth in this Act.
			(d)CompensationThe
			 directors shall serve without salary, but each director may be entitled to
			 reimbursement for actual and necessary expenses. The board of directors shall
			 establish standard allowances for mileage, room, and meals and the purposes for
			 which such allowances may be made and shall determine the reasonableness and
			 necessity for such reimbursements.
			(e)RestrictionsNo
			 director nor members of his or her immediate family shall, either directly or
			 indirectly, be employed for compensation as a staff member or consultant of the
			 Corporation.
			(f)Bonding
			 requirementAny director who shall handle, disburse, or receive
			 money on behalf of the Corporation shall be bonded. Such bond shall be a cost
			 to the Corporation.
			(g)Duty of
			 representationEach director shall represent the interests of
			 residential postal users of the United States.
			(h)VotingEach
			 director shall have one vote of the board of directors.
			(i)Installation of
			 directorsElected directors shall be installed in office by the
			 president of the outgoing board of directors.
			12.Duties of the
			 board of directorsThe board
			 of directors shall have the following duties:
			(1)To establish the
			 policies of the Corporation regarding appearances before the Postal Regulatory
			 Commission, other agencies, the courts, and other public bodies, and regarding
			 the activities which the Corporation has the authority to perform under this
			 Act.
			(2)To maintain
			 up-to-date membership rolls, and to keep them in confidence to the extent
			 required by this Act.
			(3)To keep minutes,
			 books, and records, which shall reflect all the acts and transactions of the
			 board of directors, and which shall be open to examination by any member during
			 regular business hours.
			(4)To make all
			 reports, studies, data pertaining to the finances of the Corporation, and other
			 information compiled by the Corporation, available for public inspection during
			 regular business hours.
			(5)To maintain for
			 inspection by membership quarterly statements of the financial and substantive
			 operations of the Corporation.
			(6)To cause the
			 Corporation’s books to be audited by a certified public accountant at least
			 once each fiscal year, and to make the audit available to the general
			 public.
			(7)To prepare, as
			 soon as practicable after the close of the Corporation’s fiscal year, an annual
			 report of the Corporation’s financial and substantive operations to be made
			 available for public inspection.
			(8)To report to the
			 delegates on the past and projected activities and policies of the
			 Corporation.
			(9)To employ an
			 executive director and to direct and supervise his or her activities.
			(10)To hold regular
			 meetings at least once every 3 months on such dates and at such places as it
			 may determine. Special meetings may be called by the president or by at least
			 one-quarter of the directors upon at least 5 days’ notice. A majority of the
			 directors shall constitute a quorum. All meetings of the board of directors and
			 of its committees and subcommittees shall be open to the public. Complete
			 minutes of the meetings shall be kept.
			(11)To carry out all
			 other duties and responsibilities imposed upon the Corporation and the board of
			 directors by this Act.
			13.Appointment of
			 interim board of directors
			(a)In
			 generalWithin 60 days after the date of the enactment of this
			 Act, the President, the Speaker of the House of Representatives, the President
			 pro tempore of the Senate, the majority and minority leaders of the House of
			 Representatives, and the majority and minority leaders of the Senate shall each
			 appoint 2 interim directors of the Corporation to serve until a board of
			 directors is first elected. The interim directors shall be installed in office
			 by the President. If the Corporation fails to reach a membership of 50,000
			 persons, defined as individuals having contributed $10 or more to the
			 Corporation, within 3 years of the appointment of the complete interim board of
			 directors, the Corporation shall be dissolved after having satisfied its debts,
			 liabilities, and obligations, to the extent possible, from funds made available
			 to the Corporation.
			(b)Member
			 criteriaIndividuals considered for appointment to the interim
			 board shall have the same qualifications as candidates for the permanent board
			 of directors pursuant to this Act, represent, to the extent possible, different
			 regions of the United States, and represent categories of citizens’
			 organizations including—
				(1)consumer
			 groups;
				(2)organizations
			 representing low-income persons;
				(3)labor
			 unions;
				(4)civil rights
			 groups;
				(5)neighborhood
			 groups; and
				(6)elderly
			 groups.
				(c)EligibilityTo
			 qualify for nomination or appointment as an interim director of the Corporation
			 representing a designated category of citizens’ organizations, an individual
			 shall be an active officer, employee, or member of a citizens’ organization
			 within such category or previously have been an officer or employee of one or
			 more such citizens’ organizations within such category for a cumulative period
			 of at least 2 years.
			(d)RequirementsThe
			 interim board of directors shall be subject to the following
			 requirements:
				(1)Inform the
			 residential postal users of the United States of the existence, nature, and
			 purpose of the Corporation, and encourage residential postal users to join the
			 Corporation’s activities and to contribute to the Corporation.
				(2)As soon as
			 possible after appointment, organize for the transaction of business.
				(3)Elect
			 officers.
				(4)Employ such staff
			 as the directors deem necessary to carry out the purpose of this Act.
				(5)Make all necessary
			 preparations for the first election of delegates and directors, oversee the
			 election campaign, and tally the votes.
				(6)Solicit funds for
			 the Corporation.
				(7)Establish the
			 procedure for members of the Corporation to submit their votes in the election
			 of delegates and for delegates to submit their votes in the election of
			 directors.
				(8)Carry out all
			 other duties and exercise all other powers accorded to the board of directors
			 under this Act.
				14.Delegates
			(a)In
			 generalThe Corporation shall elect one delegate from each
			 congressional district in the United States, including the District of
			 Columbia.
			(b)CompensationThe
			 delegates shall serve without salary.
			(c)TermsThe
			 term of office of delegates shall be 2 years and no delegate shall serve more
			 than 2 consecutive terms.
			(d)RestrictionNo
			 delegate nor members of his or her immediate family shall, either directly or
			 indirectly, be employed for compensation as a staff member or consultant of the
			 Corporation.
			(e)Bonding
			 requirementAny delegate who shall handle, disburse, or receive
			 money on behalf of the Corporation shall be bonded. Such bond shall be a cost
			 to the Corporation.
			15.Duties of
			 delegatesThe delegates shall
			 have the following duties:
			(1)To publicize the
			 activities of the Corporation in their districts.
			(2)To encourage
			 members in their districts to participate in the Corporation’s programs and
			 activities.
			(3)To act as a
			 liaison between the board of directors and members in their districts. To
			 transmit to the board of directors comments, writings, and suggestions
			 concerning the Corporation from members in their districts and to inform such
			 members of the board’s response to their statements.
			(4)To vote at the
			 annual meeting of delegates and at special meetings of delegates called by the
			 board on matters involving basic changes in the policies and operations of the
			 Corporation. A majority vote of the delegates shall be necessary to institute
			 such changes.
			(5)To vote on other
			 items submitted to delegates by the board of directors at annual and special
			 meetings. A majority vote of the delegates shall indicate approval by the
			 delegates of such items.
			(6)To carry out all
			 other duties and exercise all other powers accorded to delegates under this
			 Act.
			16.Election of
			 delegates and directors
			(a)First election
			 of delegatesNot more than 60 days after the membership of the
			 Corporation has reached 50,000 persons, with at least 100 members in each
			 district, and the Corporation has received $250,000 in contributions, the
			 interim board of directors shall set a date for the first election of delegates
			 and shall notify every member by mail. The date set for the election shall be
			 not less than 4 months nor more than 6 months after such notification.
			(b)Subsequent
			 elections of delegatesEach general election of delegates other
			 than the first election shall be held not less than 11 months and not more than
			 14 months after the last preceding general election. The date of such elections
			 shall be fixed at least 4 months in advance of the date chosen for the
			 election.
			(c)Procedures for
			 election of delegatesThe interim board of directors, in
			 accordance with this Act, shall establish the procedure for members of the
			 Corporation to submit their votes in the election of delegates and for
			 delegates to submit their votes in the election of directors. All subsequent
			 boards of directors will have the power to make changes to these procedures
			 with a majority vote.
			(d)First elected
			 board of directorsWithin 11 months of the first election of
			 delegates, the delegates shall elect a board of directors, consisting of 21
			 members. Only delegates shall be eligible to run for the board of directors.
			 Any delegate may nominate himself or herself or any other delegate for election
			 to the board.
			(e)Subsequent
			 elections of directorsSubsequent elections of directors shall be
			 held at not less than 11 months and not more than 13 months after the last
			 preceding general election. Elections may be held at the annual meeting of
			 delegates if the elections would conform to the requirement of this
			 subsection.
			17.Qualifications
			 of candidates
			(a)RestrictionsNo
			 present employee, director, consultant, attorney, accountant, real estate
			 agent, shareholder, bondholder of the Postal Service or the Postal Regulatory
			 Commission shall be eligible to be a delegate or director. No delegate or
			 director nor any candidate for delegate or director may hold an elective public
			 office or be a candidate for an elective public office or be appointed to hold
			 a public office.
			(b)Eligibility
			 requirements for delegatesTo be eligible for election as a
			 delegate, a candidate must satisfy the following:
				(1)Meet the
			 qualifications for candidates.
				(2)Submit a petition
			 for nomination.
				(3)Be a member of the
			 Corporation and resident of the United States district which that individual
			 seeks to represent as a delegate.
				(4)Submit a statement
			 of financial interest and a statement of personal background and
			 position.
				(5)Affirm, under
			 penalty of perjury, that the information contained in the statement of
			 financial interest and personal background and position is true and
			 complete.
				(c)Eligibility
			 requirements for directorsTo be eligible for election to the
			 board of directors a candidate must satisfy the following:
				(1)Meet the
			 qualifications for candidates.
				(2)Be a member of the
			 corporation and a delegate.
				(3)Submit a petition
			 for nomination.
				(4)Submit a statement
			 of financial interest and personal background and position.
				(5)Affirm, under
			 penalty of perjury, that the information contained in the statement of
			 financial interest and personal background and position is true and
			 complete.
				18.Nomination
			(a)Lists of current
			 membersThe interim board of directors and every subsequent board
			 of directors shall make available for inspection by any member, upon request, a
			 list of the current members in that member’s district. Pursuant to section 11,
			 no person shall use any list of contributors to the Corporation, nor any part
			 of such list, for purposes other than the conduct of business of the
			 Corporation as prescribed in this Act. No person shall disclose any such list
			 or part thereof to any other person unless the person has substantial reason to
			 believe that such list or part thereof is intended to be used for the lawful
			 purposes described in this Act.
			(b)Candidates for
			 delegateA candidate for election as a delegate shall submit to
			 the board, no later than 60 days prior to the election, a petition for
			 nomination signed by at least 5 percent of the members residing in his or her
			 district. Upon receipt of a member’s nominating petition, the board of
			 directors shall certify that such member is a nominated candidate for
			 delegate.
			(c)Candidates for
			 directorA candidate for election as a director shall submit to
			 the board, no later than 60 days prior to the election, a petition for
			 nomination signed by at least 5 percent of the delegates. Upon receipt of a
			 member’s nominating petition, the board of directors shall certify that such
			 member is a nominated candidate for delegate.
			19.Statement of
			 financial interestsA
			 candidate for election as a delegate or director shall submit to the board of
			 directors, not later than 60 days prior to the election, a statement of
			 financial interests upon a form provided by the board of directors. The
			 statement of financial interests, which shall be open to public inspection,
			 shall include the following information:
			(1)The occupation,
			 employer, and position at place of employment of the candidate and of his or
			 her immediate family members.
			(2)A
			 list of all corporate and organizational directorships or other offices, and of
			 all fiduciary positions held in the past 3 years by the candidate and by his or
			 her immediate family members.
			(3)An affirmation,
			 subject to penalty of perjury, that the information contained in the statement
			 of financial interests is true and complete.
			(4)Such other
			 information as the board of directors shall require candidates to disclose,
			 which disclosure is required of other public officials at the time, and shall
			 be in the judgment of the board of directors in the best interests of the
			 Corporation and its members.
			20.Statement of
			 personal background and positionsA candidate for election as delegate or
			 director shall submit to the board, not later than 60 days prior to the
			 election, on a form to be provided by the board of directors, a statement
			 concerning his or her personal background and positions relating to postal
			 issues or the operations of the Corporation. The statement shall contain an
			 affirmation, subject to penalty of perjury, that the information contained in
			 the statement of personal background is true and complete and that the
			 candidate meets the qualifications prescribed for delegates and
			 directors.
		21.Statement of
			 platformA candidate for
			 election as a delegate or director shall submit to the board, not later than 60
			 days prior to the election, a 1,000 word, or less, description of their
			 platform as a candidate and goals to be pursued as a delegate or director if
			 elected.
		22.Restrictions on
			 and reporting of campaign contributions and expenditures
			(a)Contribution
			 amount limitationNo candidate for delegate or director may
			 accept more than $100 in campaign contributions from any person or political
			 committee during the year preceding the date of the election.
			(b)Record of
			 contributionsEach candidate for election to the board of
			 directors or as a delegate shall keep complete records of all contributions to
			 his or her campaign of fifty dollars or more during the year preceding the
			 election. Such records shall be available for inspection by the public.
			(c)Record of
			 expendituresEach candidate shall keep complete records of his or
			 her campaign expenditures, and such records shall be available for inspection
			 by the public.
			(d)Statement of
			 contributionsEach candidate, no earlier than the next day
			 succeeding the election and no later than 30 days after the election, shall
			 submit to the board of directors, on a form provided by the board of directors,
			 an accurate statement of his or her campaign contributions accepted and
			 campaign expenses incurred, and shall affirm to the board, subject to penalty
			 of perjury, that he or she has fully complied with the requirements of this
			 subsection.
			(e)Restriction
			 rebating to donorsNo candidate shall accept campaign
			 contributions from the Postal Service, the Postal Regulatory Commission, any
			 private postal delivery service, or a for-profit corporation which has spent
			 more than $1,000,000 on mailings in their previous fiscal year.
			(f)DisqualificationIf
			 the board of directors determines that the candidate’s campaign expenses have
			 exceeded the limits contained in this section, the candidate shall be
			 disqualified and may be required to pay the expenses incurred by the
			 Corporation in mailing that candidate’s statement of personal background and
			 position. The Corporation may pursue all civil remedies to recover the cost of
			 mailing the candidate’s statement of personal background and position. In the
			 event of disqualification, the board of directors shall call a special election
			 to be held not fewer than 4 months and not more than 6 months after the
			 determination of disqualification.
			(g)Limitation on
			 use of campaign contributionsNo candidate may use any campaign
			 contribution for any purpose except for campaign expenditures.
			23.Election
			 procedures for delegates
			(a)In
			 generalThe board of directors shall send or have sent to each
			 member in the district of a candidate for delegate, to be postmarked no later
			 than 20 days before the date fixed for a special or general election, the
			 following:
				(1)An official ballot
			 listing all candidates for delegate from the member’s district who have
			 complied with the requirements of this Act.
				(2)Each such
			 candidate’s statement of financial interests.
				(3)Each such
			 candidate’s statement of personal background and positions.
				(4)Each such
			 candidate’s statement of their platform.
				(b)VotingEach
			 residential postal user who is a member of the Corporation on the 13th day
			 preceding a special or general election may cast a vote in such election by
			 returning his or her official ballot, properly marked, to the principal office
			 of the Corporation by 8 p.m. of the date fixed for the election. Voting shall
			 be by secret ballot. The candidate receiving the greatest number of votes in
			 each district shall be declared elected as a delegate.
			(c)RulesThe
			 board of directors may prescribe rules for the conduct of elections and
			 election campaigns not inconsistent with this Act.
			24.Election
			 procedures for directors
			(a)In
			 generalThe board of directors shall send or have sent to each
			 delegate, to be postmarked no later than 20 days before the date fixed for a
			 special or general election, the following:
				(1)An official ballot
			 listing all candidates for director who have complied with the requirements of
			 this Act.
				(2)Each such
			 candidate’s statement of financial interests.
				(3)Each such
			 candidate’s statement of personal background and positions.
				(4)Each such
			 candidate’s statement of their platform.
				(b)VotingEach
			 member of the Corporation who is a delegate on the 30th day preceding a special
			 or general election may cast a vote in such election by returning his or her
			 official ballot, properly marked, to the principal office of the Corporation by
			 8 p.m. of the date fixed for the election, or by casting such vote in person if
			 an election is held at an annual or special meeting of delegates. Voting shall
			 be by secret ballot.
			(c)RequirementsEach
			 delegate may vote for a maximum of 21 candidates for director and may cast only
			 one vote for each candidate. If over 21 candidates each receive at least 30
			 percent of the vote on the first ballot, the 21 candidates with the highest
			 number of votes shall be elected to the board. If less than 21 candidates
			 receive at least 30 percent of the vote on the first ballot, the second ballot
			 shall be conducted to elect candidates to the remaining positions on the board.
			 If there are 15 or more remaining positions left after the first ballot, then
			 the names of the 40 candidates, excluding those already elected, who received
			 the highest number of votes in the first ballot shall be placed on the second
			 ballot, and the candidates receiving the highest number of votes on the second
			 ballot shall be elected to the remaining positions. If there are less than 40
			 candidates for the remaining positions, the names of all remaining candidates
			 shall be placed on the second ballot. If there are less than 15 remaining
			 positions left after the first ballot, then the names of the 25 candidates,
			 excluding those already elected, who received the highest number of votes on
			 the first ballot shall be placed on the second ballot, and the candidates
			 receiving the highest number of votes on the second ballot shall be elected to
			 the remaining positions. If there are less than 25 candidates for the remaining
			 positions, the names of all remaining candidates shall be placed on the second
			 ballot.
			(d)RulesThe
			 board of directors may prescribe rules for the conduct of elections and
			 election campaigns not inconsistent with this Act.
			25.Installation of
			 elected candidatesThe
			 president of the board of directors shall install in office within 30 days
			 after the election all elected candidates who meet the qualifications
			 prescribed in this Act.
		26.Recall of
			 directorsUpon receipt by the
			 president of the board of directors of a petition to recall any director with
			 the valid signatures of at least 40 percent of the delegates, 40 percent of the
			 members of the district from which such director was elected as delegate, or 10
			 percent of the Corporation’s total membership, the president shall call a
			 special election, to be held not less than 4 months and not more than 6 months
			 after receipt of the petition, for the purpose of electing a director to serve
			 out the term of the recalled director; except that no petition to recall a
			 director may be filed within 6 months of his or her election. A director may
			 become a candidate in an election following his or her own recall. A director
			 recalled shall continue to serve until the installation in office of his or her
			 replacement. A director who has been recalled shall be allowed to complete his
			 or her term of office as a delegate, unless the petition for recall clearly
			 states that its purpose is to recall a person from the office of delegate as
			 well as director. No delegate removed from office shall be allowed to continue
			 serving as director.
		27.Vacancies on the
			 board of directorsIf a
			 director dies, resigns, is disqualified, or otherwise vacates his or her
			 office, except as provided in section 24, the board of directors shall select,
			 within 3 months, a successor from among the delegates for the remainder of the
			 director’s term of office. Any director may nominate any qualified delegate as
			 successor. The board of directors shall select the successor from among those
			 nominated, by a two-thirds majority of the remaining directors present and
			 voting. The successor shall be installed in office by the president of the
			 board of directors.
		28.Recall of
			 delegatesUpon receipt by the
			 president of the board of directors of a petition to recall any delegate with
			 the valid signatures of at least 40 percent of the members from such delegate’s
			 district, the president shall call a special election for the district to be
			 held not less than 4 months and not more than 6 months after receipt of the
			 petition, for the purpose of electing a delegate to serve out the term of the
			 recalled delegate; except that no petition to recall a delegate may be filed
			 within 6 months of his or her election. A delegate may become a candidate in an
			 election following his or her own recall. The delegate recalled shall continue
			 to serve until the installment in office of his or her successor.
		29.Vacancies of
			 delegatesIf a delegate dies,
			 resigns, is disqualified, or otherwise vacates his or her office, the board of
			 directors shall hold, within 3 months of the date on which such vacancy was
			 created, an election in the delegate’s district for the purpose of electing a
			 successor for the remainder of the delegate’s term of office. The successor
			 shall be installed by the president of the board of directors.
		30.Annual meetings
			 of delegates
			(a)In
			 generalAn annual meeting of delegates shall be held on a date
			 and at a place within the United States of America to be determined by the
			 board of directors. The board of directors may determine that this meeting
			 should be held via a conference call or other digital or electronic
			 media.
			(b)Voting
			 procedures, etcAll delegates shall be eligible to attend,
			 participate in, and vote in the annual meeting of delegates. Two-thirds of the
			 delegates shall constitute a quorum. Each delegate shall have one vote at such
			 meeting. Should the board of directors determine that the annual meeting be
			 held via a conference call or other digital or electronic media, the votes of
			 each delegate may be cast electronically.
			(c)Agenda
			 itemsItems may be placed on the meeting’s agenda by the
			 following methods:
				(1)By request of any
			 director or delegate not less than 5 days and not more than 4 months in advance
			 of the date of such meeting.
				(2)By petition
			 containing the valid signatures of at least 20 percent of the members of any
			 district or at least one percent of the total membership. Such petition must be
			 filed with the board of directors not less than 2 days and not more than 5
			 months in advance of the date of such meeting.
				(d)FormatThe
			 form of the annual meeting of delegates shall be provided in the laws of the
			 United States and the District of Columbia regarding not-for-profit membership
			 corporations.
			(e)Open
			 meetingsThe annual meeting of delegates shall be open to the
			 public. Members shall be given a reasonable opportunity at such meeting to
			 present their comments, criticisms and suggestions concerning the Corporation,
			 but members may not vote at such meeting.
			(f)Expense of
			 delegatesThe treasurer shall reimburse delegates for actual
			 expenses necessarily incurred by them in the performance of their duties and
			 for such expenses only.
			(g)Special
			 meetingsThe directors may hold a special meeting of delegates to
			 consult with delegates on matters concerning the Corporation’s policies,
			 activities, and operations. The board of directors shall set a time and place
			 for a special meeting and shall inform every delegate of such time and place
			 not less than 14 days and not more than 60 days in advance of the date of such
			 meeting. The directors shall be required to call a special meeting when they
			 receive a petition containing the valid signatures of over 50 percent of the
			 delegates or at least 5 percent of the members or when the majority of
			 delegates vote for such a meeting. The meeting shall be held not more than 30
			 days after the filing of such petition or the date of such vote.
			31.Officers
			(a)In
			 generalAt the first regular meeting of the board of directors at
			 which a quorum is present and subsequent to the initial appointment of
			 directors, and at the first regular meeting of the board of directors at which
			 a quorum is present subsequent to the installation of new directors following
			 each annual election, the board shall elect by a majority vote of members
			 present and voting from among the directors a president, a vice-president, a
			 secretary, and a treasurer. The board also has the power to elect a comptroller
			 and such other officers as it deems necessary.
			(b)TermsOfficers
			 shall be installed by the president immediately upon their election. The term
			 of office for officers shall be one year, except that an officer may resign, or
			 may be removed from office by a two-thirds vote of all the directors. After an
			 officer’s term of office has expired, the officer shall continue to serve until
			 his or her successor is installed.
			(c)SuccessorsIf
			 an officer dies, resigns, is removed, or otherwise vacates his or her office,
			 the board of directors shall elect a successor to serve out such officer’s term
			 of office.
			(d)Powers and
			 dutiesThe officers shall exercise such powers and perform such
			 duties as are prescribed by this Act or are delegates to them by the board of
			 directors.
			32.Executive
			 director
			(a)In
			 generalThe executive director hired by the board of directors
			 shall have the same qualifications as a candidate. The executive director may
			 not be a candidate for the board of directors or delegate while serving as
			 executive director. The by-laws of the Corporation shall provide a method for
			 discharging the executive director, but in no event shall such discharge occur
			 unless one-half of the directors plus one shall have consented to such
			 discharge.
			(b)RequirementsThe
			 board of directors shall require all applicants for the position of executive
			 director of the Corporation to file a financial statement. The board of
			 directors shall require the executive director to file a financial statement
			 annually.
			(c)DutiesThe
			 executive director shall have the following duties:
				(1)To implement the
			 policies of the board of directors.
				(2)To employ and
			 discharge employees of the Corporation.
				(3)To supervise the
			 offices, facilities and work of the employees of the Corporation.
				(4)To have custody of
			 and maintain the books, records and membership rolls of the Corporation.
				(5)To prepare and
			 submit to the board of directors annual and quarterly statements of the
			 financial estimates for the operations of the Corporation.
				(6)To attend and
			 participate in meetings of the board of directors as a non-voting
			 director.
				(7)To exercise such
			 other powers and perform such other duties as the board of directors
			 delegate.
				33.Relationship to
			 existing law and policy
			(a)In
			 generalThe not-for-profit corporation law of the District of
			 Columbia applies to the Corporation, except that if any provision of the
			 not-for-profit corporation law conflicts with any provision of this Act, the
			 conflicting provision of the not-for-profit law shall not apply in such case.
			 If any provision of this Act relates to a matter embraced in the not-for-profit
			 corporation law but is not in conflict therewith, both provisions shall
			 apply.
			(b)Rule of
			 constructionNothing in this Act shall be construed to limit the
			 right of any individual or group or class of individuals to initiate, intervene
			 in, or otherwise participate in any proceeding before any regulatory agency or
			 court; nor to require any petition or notification to the Corporation as a
			 condition precedent to such right, nor to relieve any postal agency, court or
			 other public body of any obligation, or affect its discretion to permit
			 intervention or participation by a postal user or class of postal users in any
			 proceeding or activity, nor to limit the right of any individual or individuals
			 to obtain administrative or judicial review.
			(c)Clarifying
			 provisionThe intervention or participation of the Corporation in
			 a proceeding or activity shall not affect the obligation of any regulatory
			 agency or other public body to operate in the public interest.
			34.Corrupt
			 practices and conflicts of interest
			(a)DonationsNo
			 person may offer or give anything of monetary value to any director, delegate,
			 employee, or agent of the Corporation if the offer or gift influences, or is
			 intended to influence, the action or judgment of the director, employee or
			 agent of the Corporation in his or her capacity as director, delegate, employee
			 or agent of the Corporation.
			(b)Solicitations,
			 etcNo director, delegate, employee or agent of the Corporation
			 may solicit or accept anything of monetary value from any person if their
			 solicitation or acceptance influences, or is intended to influence, the
			 official action or judgment of the director, employee or agent in his or her
			 capacity as director, employee or agent of the Corporation.
			(c)Civil
			 penaltyAny person who knowingly and willfully violates this
			 section shall be subject to a civil penalty of not more than $10,000.
			(d)RemovalThe
			 board of directors shall remove from any director, delegate, employee or agent
			 of the Corporation violating the provisions of this section.
			35.PenaltiesA violation of any provision of this Act
			 pertaining to conduct by the Postal Service of officers or employees thereof
			 shall be subject to a civil penalty of not more than $10,000 for each
			 violation.
		36.ConstructionThis Act, being necessary for the welfare of
			 the United States and its inhabitants, shall be liberally construed to effect
			 its purposes.
		37.SeverabilityIf any clause, sentence, paragraph or part
			 of this Act or the application thereof be adjudged by a court of competent
			 jurisdiction to be invalid, such judgment shall not affect, impair or
			 invalidate the remainder, and the application thereof, but shall be confined in
			 its operation to the clause, sentence, paragraph or part thereof directly
			 involved in the controversy in which such judgment shall have been
			 rendered.
		38.DefinitionsFor purposes of this Act:
			(1)The term
			 individual residential postal user means any person who sends or
			 receives letters, packages, and other items through the Postal Service.
			(2)The term private mail delivery
			 service means any establishment which regularly delivers second-class,
			 third-class, fourth-class, overnight, or other category of mail for
			 profit.
			(3)The term agency means any
			 local, State, or Federal department, commission, office, authority or other
			 public body with the legal authority to establish or alter rates or services
			 for the provision of postal services within the United States.
			(4)The term proceeding means any
			 formal hearing or meeting conducted by the Postal Service, the Postal
			 Regulatory Commission, or any other agency or subdivision thereof, including a
			 meeting conducted by an administrative law judge, regarding—
				(A)the establishment
			 or alteration of rates and charges for the provision of postal services within
			 the United States;
				(B)the promulgation
			 of rules and regulations concerning postal services and other matters that
			 affect the interests of individual residential postal consumers;
				(C)adjudication of
			 complaints, claims, disputes and petitions of residential postal users;
			 or
				(D)the gathering of
			 information on matters that affect the interests of individual residential
			 postal consumers.
				(5)The term Corporation means the
			 Post Office Consumer Action Group, Incorporated.
			(6)The term member means any
			 person who meets the requirements for membership in the Corporation set forth
			 in this Act.
			(7)The term director means any
			 member of the Corporation duly elected or appointed to the board of directors
			 of the Corporation.
			(8)The term delegate means any
			 person duly elected or appointed as a delegate under this Act.
			(9)The term district means a
			 district designated by the board of directors pursuant to this Act.
			(10)The term campaign expenditure
			 means a purchase, payment, distribution, loan, advance, deposit, or gift of
			 money or anything of value, made for the purpose of electing a candidate as a
			 director or delegate, or a contract, promise, or agreement therefore.
			(11)The term campaign contribution
			 means money, goods, services, or other benefits paid, made, loaned, given,
			 conferred, or promised, including but not limited to, use of office space,
			 telephones, equipment, staff services and provisions of meals, drinks,
			 entertainment, services or transportation made for the purpose of electing a
			 candidate as a director or delegate.
			(12)The term political committee
			 means any committee, club, association, or other group of persons which makes
			 campaign expenditures or receives campaign contributions during the year before
			 an election of directors or delegates.
			(13)The term
			 Postal Service means the United States Postal Service.
			
